 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   OTTO W. WEILERT,                                  No. 2:19-cv-02286-MCE-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   NATIONSTAR MORTGAGE LLC et al.,                   (ECF No. 7)
15                      Defendants.
16

17          Before the court is defendant’s motion to dismiss. (ECF No. 7.) The court previously

18   vacated a hearing on this motion to ensure plaintiff had notice of the proceedings. (ECF No. 12.)

19   The court also ordered plaintiff to file a response to defendant’s motion to dismiss within 14 days

20   of the rescheduled hearing. (Id.) That date has passed, and plaintiff has failed to respond to

21   defendant’s motion or file anything with the court.

22          Therefore, on the court’s own motion, the hearing in this matter scheduled for January 22,

23   2020, is vacated and defendant’s motion to dismiss is taken under submission. Additionally,

24   within 14 days from this order, plaintiff is ordered to show cause as to why the court should not

25   issue sanctions, including dismissal for failure to prosecute pursuant to Federal Rule of Civil

26   Procedure 41(b), against him. Plaintiff is additionally reminded that pursuant to Local Rule

27   183(b) he is required to keep the court advised of his current address.

28   ///
                                                      1
 1           Accordingly, it is hereby ordered that:

 2           1. The hearing scheduled for January 22, 2020, is vacated and defendant’s motion (ECF

 3           No. 7) is taken under submission; and

 4           2. Within 14 days from this order, plaintiff is to show cause as to why the court should

 5           not issue sanctions, including dismissal, for failure to prosecute his claim and keep the

 6           court informed of his current address.

 7   Dated: January 16, 2020
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11   16.2286.weil

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
